ON MOTION
MICHEL, Circuit Judge.
ORDER
Myrtle Moore and Dicie Charles (Moore) move for reconsideration of the *912court’s May 25, 2001 order dismissing their appeal for failure to file an opening brief. Moore moves out of time and without opposition for a 61-day extension of time, until July 11, 2001 to file her brief.
Upon consideration thereof,
Accordingly,
IT IS ORDERED THAT:
(1) Moore’s motion for reconsideration is granted. The dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.
(2) Moore’s motion for an extension of time is granted. Moore’s opening brief is due July 11, 2001. No further extensions.